DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments (dated 9/19/2022) with respect to the claims 1-4, 7-13, and 22-25 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 2017/0010465) in view of Jannard (US 2018/0024367), further in view of Cakmakci et al. (US 2016/0357016).
Regarding Claim 1, Martinez discloses a modular augmented reality display (Fig. 1, eyepiece 100, Paragraph 0013), comprising:
a set of prescription eyewear (Fig. 1, prescription layer 130, Paragraph 0020) that includes a lens (Fig. 1, eyepiece 100 with a prescription layer 130, Paragraphs 0013 and 0020) to be attached to a frame (Fig. 6, frame, Paragraph 0035);
an electronic display (Fig. 1, display source 170, Paragraph 0013) attached to the prescription eyewear, the electronic display capable of producing a first image that is directed into the lens so that the first image is internally reflected by a surface of the lens (Fig. 1, guiding layers 115A and 115B, Paragraphs 0014-0015); and
an image combiner (Fig. 1, eyepiece 100 acts as an optical combiner, Paragraph 0019) within the lens that is positioned to reflect the first image to a wearer, and combine the first image (Fig. 1, eyepiece 100 allows display light 165 to enter the wearers eye 180, Paragraph 0019) with a second image (Fig. 1, eyepiece 100 allows ambient light 190 to enter the wearers eye 180, Paragraph 0019) transmitted through the lens and the image combiner .
Martinez does not specifically disclose
an electronic display removably attached to the prescription eyewear.
However Jannard, in the same field of endeavor, teaches an electronic display removably attached (Paragraph 0094, optical element can be removably attached to the frame) to the prescription eyewear, for the purpose of facilitating storage of the optical element.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the modular augmented reality display of Martinez with an electronic display removably attached to the prescription eyewear of Jannard, for the purpose of facilitating storage of the optical element.
Martinez in view of Jannard does not specifically disclose the first image is internally reflected within the lens by a surface of the lens.
However Cakmakci, in the same field of endeavor, teaches the first image is internally reflected within the lens by a surface of the lens (Fig. 1, Paragraph 0014, lines 7-10, display light is guided by total internal reflection between surfaces 135 and 140, Paragraph 0018, curved light component 105 has corrective lensing power due to surfaces 135 and 140), for the purpose of positioning the display and input region away from the viewing region of the wearer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the modular augmented reality display of Martinez in view of Jannard with the first image is internally reflected within the lens by a surface of the lens of Cakmakci, for the purpose of positioning the display and input region away from the viewing region of the wearer.
Regarding Claim 2, Martinez in view of Jannard, further in view of Cakmakci, discloses as is set forth above and Martinez further discloses further comprising a support pack connected to the prescription eyewear, the support pack including a battery that supplies power to the electronic display (Fig. 5B, housing 520 contains a battery, Paragraph 0033).
Regarding Claim 3, Martinez in view of Jannard, further in view of Cakmakci,  discloses as is set forth above and Martinez further discloses wherein the support pack includes a microcomputer and a first wireless interface (Fig. 5B, housing 520 contains a micro-processor and one or more wireless transceivers, Paragraph 0033).
Regarding Claim 7, Martinez in view of Jannard, further in view of Cakmakci,  discloses as is set forth above and Martinez further discloses wherein the first image is directed by a beam shaping lens from the electronic display into an in-coupling prism mounted on the lens (Fig. 4B, eyepiece 420, Paragraph 0030, lines 9-11).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 2017/0010465) in view of Jannard (US 2018/0024367), in view of Cakmakci et al. (US 2016/0357016), further in view of Mathur et al. (US 2019/0287495).
Regarding Claim 4, Martinez in view of Jannard, further in view of Cakmakci, discloses as is set forth above but does not specifically disclose wherein data is transmitted from the support pack to the electronic display.
However Mathur, in the same field of endeavor, teaches wherein data is transmitted from the support pack to the electronic display (Paragraph 0342, lines 6-14), for the purpose of making the head-wearable optical device lighter in weight.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the modular augmented reality display of Martinez in view of Jannard, further in view of Cakmakci,  with the wherein data is transmitted from the support pack to the electronic display, of Mathur, for the purpose of making the head-wearable optical device lighter in weight.
Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 2017/0010465) in view of Jannard (US 2018/0024367), in view of Cakmakci et al. (US 2016/0357016), further in view of Ng-Thow-Hing et al. (US 2016/0003636).
Regarding Claim 8, Martinez in view of Jannard, further in view of Cakmakci,  discloses as is set forth above but does not specifically disclose wherein the electronic display is coupled to a linear servo mechanism that moves the electronic display to change the focal distance of the first image.
However Ng-Thow-Hing, in the same field of endeavor, teaches wherein the electronic display is coupled to a linear servo mechanism that moves the electronic display to change the focal distance of the first image (Fig.1, first projector 118 is moved by a linear actuator to produce dynamic or movable focal planes, Paragraphs 0073-0074), for the purpose of changing a focal length of a display.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the modular augmented reality display of Martinez in view of Jannard, further in view of Cakmakci, with the wherein the electronic display is coupled to a linear servo mechanism that moves the electronic display to change the focal distance of the first image, of Ng-Thow-Hing, for the purpose of changing a focal length of a display.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 2017/0010465) in view of Jannard (US 2018/0024367), in view of Cakmakci et al. (US 2016/0357016), further in view of Blum et al. (US 2018/0348529).
Regarding Claim 9, Martinez in view of Jannard, further in view of Cakmakci,  discloses as is set forth above but does not specifically disclose wherein the electronic display is an organic light-emitting diode display or a backlit light valve technology film.
However Blum, in the same field of endeavor, teaches wherein the electronic display is an organic light-emitting diode display (Paragraph 0128, transparent OLED display),  or a backlit light valve technology film,  for the purpose of providing a transparent display.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the modular augmented reality display of Martinez in view of Jannard, further in view of Cakmakci, with the wherein the electronic display is an organic light-emitting diode display or a backlit light valve technology film of Blum, for the purpose of providing a transparent display.
Claims 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 2017/0010465) in view of Jannard (US 2018/0024367), in view of Cakmakci et al. (US 2016/0357016), further in view of Gollier et al. (US 11,086,126).
Regarding Claim 10, Martinez in view of Jannard, further in view of Cakmakci,  discloses as is set forth above but does not specifically discloses wherein the electronic display is magnetically attached to the prescription eyewear.
However Gollier, in the same field of endeavor, teaches wherein the electronic display is magnetically attached to the prescription eyewear (Col. 4, lines 39-43, Fig. 1 eyewear frame 115 and Fig. 2, removable display 105, magnetic couplers), for the purpose of providing multi-use eyewear.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the modular augmented reality display of Martinez in view of Jannard, further in view of Cakmakci, with the wherein the electronic display is magnetically attached to the prescription eyewear of Gollier, for the purpose of providing multi-use eyewear.
Regarding Claim 11, Martinez in view of Jannard, further in view of Cakmakci,  discloses as is set forth above but does not specifically disclose wherein the removable attachment includes a mechanical alignment guide that aids in positioning the electronic display on the prescription eyewear.
However Gollier, in the same field of endeavor, teaches wherein the removable attachment includes a mechanical alignment guide that aids in positioning the electronic display on the prescription eyewear (Col. 17, lines 14-39, Fig. 2, connecting interface 205), for the purpose of insuring image quality.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the modular augmented reality display of Martinez in view of Jannard, further in view of Cakmakci, with the wherein the removable attachment includes a mechanical alignment guide that aids in positioning the electronic display on the prescription eyewear of Gollier, for the purpose of insuring image quality.
Regarding Claim 12, Martinez in view of Jannard, further in view of Cakmakci,  discloses as is set forth above but does not specifically discloses 
further comprising a removable control connected to the prescription eyewear unit having a connection to the electronic display, the control unit including a battery that supplies power to the electronic display.
However Gollier, in the same field of endeavor, teaches further comprising a removable control connected to the prescription eyewear unit having a connection to the electronic display, the control unit including a battery that supplies power to the electronic display (Col. 3, lines 54-55, Fig. 2, removable display 105, power source that can be a battery and connected to a wireless gateway acting as a removable controller), for the purpose of insuring sufficient power levels to the display.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the modular augmented reality display of Martinez in view of Jannard, further in view of Cakmakci, with the further comprising a removable control connected to the prescription eyewear unit having a connection to the electronic display, the control unit including a battery that supplies power to the electronic display of Gollier, for the purpose of insuring sufficient power levels to the display.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 2017/0010465) in view of Jannard (US 2018/0024367) , in view of Cakmakci et al. (US 2016/0357016), further in view of Hu et al. (US 2019/0129182).
Regarding Claim 13, Martinez in view of Jannard, further in view of Cakmakci,  discloses as is set forth above but does not specifically disclose
wherein the support pack includes a flexible connection to the electronic display that allows weight of the support pack to be substantially unsupported by the prescription eyewear.
However Hu, in the same field of endeavor, teaches wherein the support pack includes a flexible connection to the electronic display that allows weight of the support pack to be substantially unsupported by the prescription eyewear (Paragraph 0081, Fig. 2A, cable 210 connected to the computing device that can be worn on a waist belt or in a pocket, Fig. 2M, Cable 296), for the purpose of providing lighter weight eyewear.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the modular augmented reality display of Martinez in view of Jannard, further in view of Cakmakci, with the wherein the support pack includes a flexible connection to the electronic display that allows weight of the support pack to be substantially unsupported by the prescription eyewear of Hu, for the purpose of providing lighter weight eyewear.
Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 2017/0010465) in view of Nelson et al. (US 6,911,969), further in view of Cakmakci et al. (US 2016/0357016).
Regarding Claim 22, Martinez discloses an augmented reality display (Fig. 1, eyepiece 100, Paragraph 0013), comprising:
a set of eyeglasses that include a lens (Fig. 1, eyepiece 100 with a prescription layer 130, Paragraphs 0013 and 0020)  attached to a frame (Fig. 6, frame, Paragraph 0035) ;
an electronic display (Fig. 1, display source 170, Paragraph 0013) attached to the eyeglasses, the electronic display capable of producing a first image that is directed into the lens so that the first image is internally reflected (Fig. 1, guiding layers 115A and 115B, Paragraphs 0014-0015) by a surface of the lens;
an image combiner (Fig. 1, eyepiece 100 acts as an optical combiner, Paragraph 0019) within the lens that is positioned to reflect the first image to a wearer (Fig. 1, eyepiece 100 allows display light 165 to enter the wearers eye 180, Paragraph 0019), and combine the first image with a second image (Fig. 1, eyepiece 100 allows ambient light 190 to enter the wearers eye 180, Paragraph 0019) transmitted through the lens and the image combiner; and
Martinez does not specifically disclose a belt pack that includes a battery and a microcomputer that provides display data to the electronic display.
However Nelson, in the same field of endeavor, teaches a belt pack that includes a battery and a microcomputer that provides display data to the electronic display (Col. 5, lines 17-31 and Col. 6, lines 11-31) for the purpose of redistributing the weight of a wearable electronics apparatus to the core muscles of a user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the augmented reality display of Martinez with a belt pack that includes a battery and a microcomputer that provides display data to the electronic display of Nelson, for the purpose of redistributing the weight of a wearable electronics apparatus to the core muscles of a user.
Martinez in view of Nelson does not specifically disclose the first image is internally reflected within the lens by a surface of the lens.
However Cakmakci, in the same field of endeavor, teaches the first image is internally reflected within the lens by a surface of the lens (Fig. 1, Paragraph 0014, lines 7-10, display light is guided by total internal reflection between surfaces 135 and 140, Paragraph 0018, curved light component 105 has corrective lensing power due to surfaces 135 and 140), for the purpose of positioning the display and input region away from the viewing region of the wearer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the modular augmented reality display of Martinez in view of Nelson with the first image is internally reflected within the lens by a surface of the lens of Cakmakci, for the purpose of positioning the display and input region away from the viewing region of the wearer.
Regarding Claim 25, Martinez in view of Nelson, further in view of Cakmakci,  discloses as is set forth above and Martinez further discloses wherein: the lens is adapted to an eyeglass prescription of the wearer (Fig. 1, eyepiece 100 with a prescription layer 130, Paragraphs 0013 and 0020); and a surface of the image combiner (Fig. 1, prescription layer 130 is attached to the combiner, Paragraphs 0019-0020) is adapted to the eyeglass prescription of the wearer.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 2017/0010465) in view of Nelson et al. (US 6,911,969), in view of Cakmakci et al. (US 2016/0357016), further in view Jannard (US 2018/0024367).
Regarding Claim 23, Martinez in view of Nelson, further in view of Cakmakci,  discloses as is set forth above but does not specifically disclose wherein further comprising a mechanical attachment that allows the electronic display to be repeatedly detached from the eyeglasses.
However Jannard, in the same field of endeavor, teaches further comprising a mechanical attachment that allows the electronic display to be repeatedly detached from the eyeglasses (Paragraph 0094, optical element can be removably attached to the frame, Paragraph 0096, repeatable positioning of the optical element), for the purpose of facilitating storage of the optical element.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the modular augmented reality display of Martinez in view of Nelson, further in view of Cakmakci, with further comprising a mechanical attachment that allows the electronic display to be repeatedly detached from the eyeglasses of Jannard, for the purpose of facilitating storage of the optical element.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 2017/0010465) in view of Nelson et al. (US 6,911,969), in view of Cakmakci et al. (US 2016/0357016), in view Jannard (US 2018/0024367), further in view of Gollier et al. (US 11,086,126).
Regarding Claim 24, Martinez in view of Nelson, in view of Cakmakci, further in view of Jannard discloses as is set forth above and Jannard further discloses wherein the mechanical attachment is a(n) attachment with indexing features that align the electronic display with the lens (Paragraph 0094, optical element can be removably attached to the frame, Paragraph 0096, repeatable positioning of the optical element using an orientation indicator), for the purpose of facilitating storage of the optical element.
But Martinez in view of Nelson, in view of Cakmakci, further in view of Jannard does not specifically disclose wherein the mechanical attachment is a magnetic attachment.
However Gollier, in the same field of endeavor, teaches wherein the mechanical attachment is a magnetic attachment (Col. 4, lines 39-43, Fig. 1 eyewear frame 115 and Fig. 2, removable display 105, magnetic couplers), for the purpose of providing multi-use eyewear.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the augmented reality display of Martinez in view of Nelson, in view of Cakmakci, further in view of Jannard, with the wherein the mechanical attachment is a magnetic attachment of Gollier, for the purpose of providing multi-use eyewear.
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 5, none of the prior art either alone or in combination disclose or teach of the modular augmented reality display including, as the distinguishing feature(s) in combination with the other limitations wherein serial data and DC power are provided to the electronic display on a single conductor.
Specifically, with respect to claim 6, none of the prior art either alone or in combination disclose or teach of the modular augmented reality display including, as the distinguishing feature(s) in combination with the other limitations wherein data is exchanged between the support pack and the electronic display via a second wireless interface.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872